[Cite as State v. Sims, 2013-Ohio-4245.]




          IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                      :

        Plaintiff-Appellee                         :            C.A. CASE NO.   25465

v.                                                 :            T.C. NO.   12CR1743

NATHANIEL S. SIMS                                  :            (Criminal appeal from
                                                                 Common Pleas Court)
        Defendant-Appellant                        :

                                                   :

                                           ..........

                                           OPINION

                         Rendered on the    27th       day of      September    , 2013.

                                           ..........

APRIL F. CAMPBELL, Atty. Reg. No. 0089541, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

NICHOLAS G. GOUNARIS, Atty. Reg. No. 0064527, 130 W. Second Street, Suite 1818,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                           ..........

DONOVAN, J.

        {¶ 1}     Defendant-appellant Nathaniel Sims appeals his conviction and sentence for
                                                                                              2

one count of felonious assault, in violation of R.C. 2903.11(A)(1), a felony of the second

degree. Sims filed a timely notice of appeal with this Court on November 13, 2012.

        {¶ 2}    On July 6, 2012, Sims was charged by complaint with one count of felonious

assault (serious harm), one count of domestic violence (prior conviction), and one count of

disrupting public services. At his arraignment on July 10, 2012, Sims stood mute, and the

trial court entered a plea of not guilty on his behalf.

        {¶ 3}    On October 10, 2012, Sims pled guilty to one count of felonious assault, and

the remaining two counts were dismissed. On October 23, 2012, the trial court sentenced

Sims to six years imprisonment.

        {¶ 4}    It is from this judgment that Sims now appeals.

        {¶ 5}    Sims’ sole assignment of error is as follows:

        {¶ 6}    “THE TRIAL COURT ERRED BY IMPOSING COURT COSTS IN THE

SENTENCING ENTRY WITHOUT IMPOSING COURT COSTS AT THE SENTENCING

HEARING.”

        {¶ 7}    In his sole assignment, Sims contends that the trial court erred when it failed

to orally impose court costs at the sentencing hearing. The State concedes that it was error

for the trial court to fail to orally notify Sims at the sentencing hearing that it was imposing

court costs. Thus, we remand this matter to the trial court for the limited purpose of

allowing Sims to move the court for a waiver of the payment of court costs

        {¶ 8}    Sims’ sole assignment of error of is sustained.

        {¶ 9}    Sims’ sole assignment of error having been sustained, this matter is

remanded to the trial court for proceedings consistent with this opinion.
[Cite as State v. Sims, 2013-Ohio-4245.]
                                           ..........

FROELICH, J. and WELBAUM, J., concur.

Copies mailed to:

April F. Campbell
Nicholas G. Gounaris
Hon. Frances E. McGee